DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The provided abstract is two paragraphs. It needs to be one paragraph and less than 150 words.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 102 (a) (1 or 2) as being anticipated by EP 2540580B1 issued to Obara et al.

	Regarding Claim 1, where Applicant seeks a coated fabric for airbags, comprising a coating layer disposed on at least one surface of a woven fabric directly or with one or more other layers interposed there between, the coating layer comprising a thermally responsive foaming agent: Applicant is directed to the teachings of Obara et al. Obara et al. teaches making airbags made from an airbag fabric which is coated.   The fabric or cloth like member can be woven, knitted or nonwoven, with woven being the preferred weave [0016]. The fabric as shown at 0023 is preferably subjected to at least any of flame retardant treatment, anti-flaming treatment, heat resisting treatment, and foaming treatment to reduce damage to the fabric-like member by a high-
	Regarding Claim 2, where Applicant seeks that the coated fabric for airbags according to claim 1, wherein the thermally responsive foaming agent is a thermally decomposable chemical foaming agent; Applicant is directed to 0023, 0043 and 0067-0068 of the instant reference.
	Regarding Claim 4, where Applicant seeks that the coating layer is a layer foamed using at least one member selected from the group consisting of chemical foaming agents, inflatable microcapsules, and hollow microcapsules; Applicant is directed to 0043 and 0067-0068 of the instant reference.
Regarding Claim 5, where Applicant seeks that the coated fabric for airbags according to claim 1, wherein the coating layer comprises a resin: Applicant is directed to 0026, 0043 and 0064-0070 of the instant reference.
	Regarding Claim 6, where Applicant seeks that the coated fabric for airbags according to claim 1, wherein the coating layer comprises a resin in an amount of 10 to 200 g/m2 per area of the surface of the woven fabric; Applicant is directed to 0043.
	Regarding Claim 7, where Applicant seeks that the coated fabric for airbags according to claim 5, wherein the resin is a silicone-based resin: Applicant is directed to 0026, 0043 and 0064-0070 of the instant reference. 
	Regarding Claim 8, where Applicant seeks a composition for use in coating of a coated fabric for airbags, the composition comprising a thermally responsive foaming agent; Applicant is directed to 0043 and 0067-0068 of the instant reference.
	Regarding Claim 9, where Applicant seeks that the composition according to claim 8, for use in a method for producing a coated fabric for airbags at a temperature lower than a foaming start temperature of the thermally responsive foaming agent; Applicant is directed to 0023, 0043 and 0067-0068 of the instant reference.
	Regarding Claim 10, where Applicant seeks a method for producing a coated fabric for airbags, the method comprising: (1) disposing a coating layer material comprising a thermally responsive foaming agent on at least one surface of a woven fabric directly or with one or more other layers interposed there between; Applicant is directed to 0026, 0043 and 0064-0070 of the instant reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obara et al. in view of USPN 20120295086 issued to Baldwin et al.
Obara et al teach a woven coated fabric used to create airbags.  The airbag fabric is coated with a silicone resin which has a foaming agent within it.  Obara et al. do not disclose the state or structure of the resin or the foaming agent and in that they are closed cells.  
This is remedied by the teachings of Baldwin et al. who teach applying resins which are closed cells [0003] and using in coating for airbags [0006].  The foaming . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review USPN 5240765.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTI R SINGH-PANDEY whose telephone number is (571)272-1483.  The examiner can normally be reached on Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARTI SINGH-PANDEY/
Primary Patent Examiner
Art Unit 1796



AP